I concur in that portion of the opinion which affirms the order of the lower court granting respondents' motion for a new trial, but I am disposed to dissent from that portion of the opinion which reverses the order of the trial court denying appellant's motion for a new trial. That the respondents were the children or the descendants of children of Thomas and Teresa Bell there seems to be no substantial room for doubt. If any error was committed as to the rule of the application of res adjudicata as to their status, or the doctrine of estoppel, it was harmless error and clearly falls within the contemplation of section 4 1/2 of article VI of the constitution.
Rehearing denied.
Seawell, J., dissented.